Case 1:20-cv-00277-BPG Document1 Filed 01/31/20 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

TRUSTEES OF THE NATIONAL ASBESTOS WORKERS
MEDICAL FUND and TRUSTEES OF THE NATIONAL
ASBESTOS WORKERS PENSION FUND

7130 Columbia Gateway Drive

Suite A

Columbia, MD 21046

Plaintiffs,

UNITED THERMAL INDUSTRIES, INC.
901 W. Robinson Drive
Marion, IL 62959

Serve: Richard E. Robinson, Jr., Registered Agent

901 W. Robinson Drive
Marion, [IL 62959

)
)
)
)
)
)
)
)
)

Vv. ) Civil Action No.:
)
)
)
)
)
)
)
)
)

Defendant. )

COMPLAINT
(FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT,

TO COLLECT CONTRIBUTIONS DUE TO PLAINTIFF FUNDS
AND TO COMPEL AN AUDIT)

JURISDICTION

I. This Court has jurisdiction of this action under Sections 502 and 515 of the
Employee Retirement Income Security Act, (hereafter "ERISA"), 29 U.S.C. §§ 1132 and 1145, and
under Section 301 of the Labor-Management Relations Act, 29 U.S.C. § 185(a). This is an action for
breach of a Collective Bargaining Agreement between an employer and a labor organization
representing employees in an industry affecting commerce and an action to collect contributions due

to employee benefit plans under the terms of the Collective Bargaining Agreement.
Case 1:20-cv-00277-BPG Document1 Filed 01/31/20 Page 2 of 5

PARTIES

Zs Plaintiffs are the Trustees of the National Asbestos Workers Medical Fund and
Trustees of the National Asbestos Workers Pension Fund (hereinafter "NAW Funds"), multiemployer
employee benefit plans as that term is defined in Section 3(3) and 3(37) of ERISA, 29 U.S.C.
§ 1002(3) and (37) (as amended). The Plaintiff Funds are established and maintained according to
the provisions of the Restated Agreements and Declarations of Trust establishing the NAW Funds
(hereinafter “Trust Agreements”) and the Collective Bargaining Agreement between Asbestos
Workers Local Union No. 37 (hereinafter "the Union") and the Defendant. The NAW Funds are
administered at 7130 Columbia Gateway Drive, Suite A, Columbia, MD 21046.

35 Defendant United Thermal Industries, Inc. is a corporation existing under the laws
of the State of Illinois with offices located in Illinois. Defendant transacts business in the State of
Illinois as a contractor or subcontractor in the insulation industry and all times herein was an
"employer in an industry affecting commerce" as defined in Sections 501(1), (3), 2(2) of the Labor-
Management Relations Act, 29 U.S.C. Sections 142(1), (3) and 152(2); Section 3(5), (9), (11), (12),
(14) of ERISA, 29 U.S.C. Sections 1002(5), (9), (11), (12), (14); and Section 3 of the Multi-Employer
Pension Plan Amendments of 1980, 29 U.S.C. § 1001(a).

COUNT I

4, Defendant entered into a Collective Bargaining Agreement with the union
establishing terms and conditions of employment for heat and frost insulators employed by the
Defendant.

5. Pursuant to the Collective Bargaining Agreement, Defendant agreed to pay to the
Plaintiff Fund certain sums of money for each hour worked by employees of Defendant covered by

the Collective Bargaining Agreement.
Case 1:20-cv-00277-BPG Document1 Filed 01/31/20 Page 3 of5

6. Defendant employed certain employees covered by the Collective Bargaining
Agreement during the months of January 2017 through the present.

7. Defendant is bound to the Trust Agreements.

8. Pursuant to the Collective Bargaining Agreement and the Trust Agreements, the
Trustees of the NAW Funds have the authority to conduct an audit of the payroll and wage records
of the Defendant for the purposes of determining the accuracy of contributions to the Funds.

9. The NAW Funds’ auditor has attempted to conduct a complete audit of the
Defendant’s books and wage records by reviewing said records for the period of January 1, 2017
through the date of the audit.

10. Defendant refused to provide copies of all of the wage and payroll records
requested by the NAW Funds’ auditor in order to complete the wage and payroll audit.
Specifically, the Defendant refused to provide copies of its job cost reports and job locations to the
auditor.

11. The NAW Funds' auditor requested copies of the Defendant’s job cost reports and
job locations to determine the amounts due to the NAW Funds for the period of January 1, 2017
through the date of the audit.

12. Pursuant to the above-mentioned Collective Bargaining Agreement and Trust
Agreement, Defendant is required to submit to the NAW Funds the records that were requested by
the NAW Funds' auditor.

13. The Trust Agreements provide that an Employer that fails to pay contributions in
a timely fashion shall be liable for interest assessed on the amounts owing and for all expenses
incurred in enforcing payment of the contributions due, including but not limited to reasonable

attorneys' fees, accountant's fees, and court costs.
Case 1:20-cv-00277-BPG Document1 Filed 01/31/20 Page 4of5

WHEREFORE, Plaintiff Funds pray judgment against the Defendant as follows:

A. That this Court enforce the terms of the Plan and order Defendant to permit a
complete audit of its wage and payroll records, as provided for in the Plan documents for the
period of January 1, 2017 through the date of Judgment, including, but not limited to, copies of its
job cost reports and information on the job locations.

B. That Plaintiffs have Judgment against Defendant for the amount determined as
owing by the audit requested in paragraph A, plus interest from the date of any delinquency until
the date of payment, costs and reasonable attorneys’ fees pursuant to 29 U.S.C. § 1132(g), the
Collective Bargaining Agreement, the Trust Agreements and the Guidelines.

C. That Plaintiffs have Judgment against Defendant for all expenses, including
accountant's fees, related to the audit and the attempted audit of its payroll and wage records,

pursuant to 29 U.S.C. § 1132(g), the Collective Bargaining Agreement, the Trust Agreements and

the Guidelines.
D. For such further relief as the Court may deem appropriate.

Respectfully submitted,

O'DONOGHUE & O'DONOGHUE LLP
5301 Wisconsin Avenue, N.W.

Suite 800

Washington, D.C. 20015

(202) 362-0041 — telephone

(202) 362-2640 — facsimile
ceilligan(@odonoghuelaw.com

By: /s/
Charles W. Gilligan
Maryland Bar No. 05682
Attorneys for Plaintiff
Case 1:20-cv-00277-BPG Document1 Filed 01/31/20 Page5of5

CERTIFICATE OF SERVICE

This is to certify that a copy of the foregoing Complaint has been served by certified mail,
as required by 502(h) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. §
1132(h) this 31st day of January, 2020 on the following:

The Office of Division Counsel

Associate Chief Counsel (TE/GE) CC: TEGE
Room 4300

1111 Constitution Avenue

Washington, D.C. 20224

Attention: Employee Plans

Secretary of Labor

200 Constitution Avenue, N.W.

Washington, D.C. 20210

ATTENTION: Assistant Solicitor for
Plan Benefits Security

/s/
Charles W. Gilligan

339264 |
